 1   LAW OFFICES OF CARLIN & BUCHSBAUM LLP
     GARY R. CARLIN, CSBN: 44945
 2   gary@carlinbuchsbaum.com
     BRENT S. BUCHSBAUM, CSBN: 194816
 3   brent@carlinbuchsbaum.com
     LAUREL N. HAAG, CSBN: 211279
 4   laurel@carlinbuchsbaum.com
     CLAUDETTE H. VILLICAÑA, CSBN: 325669
 5   claudette@carlinbuchsbaum.com
     301 East Ocean Boulevard, Suite 1550
 6   Long Beach, California 90802
     Telephone: (562) 432-8933; Fax: (562) 435-1656
 7
     Attorneys for Plaintiff,
 8   STEVEN FECKLEY
 9   MICHAEL R. LINDSAY (SBN: 110845)
     mlindsay@nixonpeabody.com
10   IRENE SCHOLL-TATEVOSYAN (SBN: 301568)
     itatevosyan@nixonpeabody.com
11   ANDREA CHAVEZ (SBN: 318297)
     Andrea.chavez@nixonpeabody.com
12   NIXON PEABODY LLP
     300 S. Grand Avenue, Suite 4100
13   Los Angeles, CA 90071-3151
     Tel: 213-629-6000
14   Fax: 213-629-6001

15   Attorneys for Defendants
     COVANCE LABORATORIES, INC.; LABORATORY
16   CORPORATION OF AMERICA and
     LABORATORY CORPORATION
17   OF AMERICA HOLDINGS
18
                            UNITED STATES DISTRICT COURT
19
                          CENTRAL DISTRICT OF CALIFORNIA
20
21
22   STEVEN FECKLEY individually, and         Case No: 8:19-cv-00122-AG-ADSx
     on behalf of all others similarly        (CLASS ACTION)
23   situated;
                                              [Assigned to Hon. Andrew J. Guilford,
24                              Plaintiff,    Courtroom 10D]

25              vs.
                                  STIPULATION AND PROTECTIVE
26   COVANCE, INC., a Delaware    ORDER
     corporation; LABORATORY
27   CORPORATION OF AMERICA, a
     Delaware corporation;
28   LABORATORY CORPORATION OF
     AMERICA HOLDINGS, a Delaware
                                             -1-
                            STIPULATION AND PROTECTIVE ORDER
     4840-8972-9452.1
     corporation; LC LABORATORY                  Action Filed: November 16, 2018
 1   CORPORATION OF AMERICA, a                   Trial Date: October 6, 2020
     California corporation; and DOES 1
 2   through 50, inclusive,
 3                           Defendants.
 4
 5
 6              IT IS HEREBY STIPULATED by and between the Parties to Steven Feckley
 7   v. Covance, Inc., et al., by and through their respective counsel of record, that in order
 8   to facilitate the exchange of information and documents which may be subject to
 9   confidentiality limitations on disclosure due to federal laws, state laws, and privacy
10   rights, the Parties stipulate as follows:
11   1.         A. PURPOSES AND LIMITATIONS
12   Discovery in this action is likely to involve production of trade secrets, customer and
13   pricing lists and other valuable research, development, commercial, financial,
14   technical, proprietary, and/or private information for which special protection from
15   public disclosure and from use for any purpose other than prosecuting this litigation
16   may be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
17   enter the following Stipulated Protective Order. The parties acknowledge that this
18   Order does not confer blanket protections on all disclosures or responses to discovery
19   and that the protection it affords from public disclosure and use extends only to the
20   limited information or items that are entitled to confidential treatment under the
21   applicable legal principles.
22              B. GOOD CAUSE STATEMENT
23   This action is likely to involve private information for which special protection from
24   public disclosure and from use for any purpose other than prosecution of this action is
25   warranted. Such confidential and proprietary materials and information consist of,
26   among other things, medical information relating to 3rd Parties that are not parties to
27   the above-titled action, confidential business or financial information, information
28   regarding confidential business practices, or other confidential research, development,
                                               -2-
                             STIPULATION AND PROTECTIVE ORDER
     4840-8972-9452.1
 1   or commercial information (including information implicating privacy rights of third
 2   parties), information otherwise generally unavailable to the public, or which may be
 3   privileged or otherwise protected from disclosure under state or federal statutes, court
 4   rules, case decisions, or common law. Accordingly, to expedite the flow of
 5   information, to facilitate the prompt resolution of disputes over confidentiality of
 6   discovery materials, to adequately protect information the parties are entitled to keep
 7   confidential, to ensure that the parties are permitted reasonable necessary uses of such
 8   material in preparation for and in the conduct of trial, to address their handling at the
 9   end of the litigation, and serve the ends of justice, a protective order for such
10   information is justified in this matter. It is the intent of the parties that information will
11   not be designated as confidential for tactical reasons and that nothing be so designated
12   without a good faith belief that it has been maintained in a confidential, non-public
13   manner, and there is good cause why it should not be part of the public record of this
14   case.
15              C. ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER
16              SEAL
17              The parties further acknowledge, as set forth in Section 12.3, below, that this
18   Stipulated Protective Order does not entitle them to file confidential information under
19   seal; Local Civil Rule 79-5 sets forth the procedures that must be followed and the
20   standards that will be applied when a party seeks permission from the court to file
21   material under seal.
22              There is a strong presumption that the public has a right of access to judicial
23   proceedings and records in civil cases. In connection with non-dispositive motions,
24   good cause must be shown to support a filing under seal. See Kamakana v. City and
25   County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen. Motors
26   Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony Electrics, Inc.,
27   187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders require good
28   cause showing), and a specific showing of good cause or compelling reasons with
                                                  -3-
                                STIPULATION AND PROTECTIVE ORDER
     4840-8972-9452.1
 1   proper evidentiary support and legal justification, must be made with respect to
 2   Protected Material that a party seeks to file under seal. The parties’ mere designation
 3   of Disclosure or Discovery Material as CONFIDENTIAL does not—without the
 4   submission of competent evidence by declaration, establishing that the material sought
 5   to be filed under seal qualifies as confidential, privileged, or otherwise protectable—
 6   constitute good cause.
 7              Further, if a party requests sealing related to a dispositive motion or trial, then
 8   compelling reasons, not only good cause, for the sealing must be shown, and the relief
 9   sought shall be narrowly tailored to serve the specific interest to be protected. See
10   Pintos v. Pacific Creditors Ass’n., 605 F.3d 665, 677-79 (9th Cir. 2010). For each item
11   or type of information, document, or thing sought to be filed or introduced under seal
12   in connection with a dispositive motion or trial, the party seeking protection must
13   articulate compelling reasons, supported by specific facts and legal justification, for the
14   requested sealing order. Again, competent evidence supporting the application to file
15   documents under seal must be provided by declaration.
16              Any document that is not confidential, privileged, or otherwise protectable in its
17   entirety will not be filed under seal if the confidential portions can be redacted. If
18   documents can be redacted, then a redacted version for public viewing, omitting only
19   the confidential, privileged, or otherwise protectable portions of the document, shall be
20   filed. Any application that seeks to file documents under seal in their entirety should
21   include an explanation of why redaction is not feasible.
22   2. DEFINITIONS
23   2.1 Action: Case No. 8:19-CV-00122-AG-ADSx
24   2.2 Challenging Party: a Party or Non-Party that challenges the designation of
25   information or items under this Order.
26   2.3 “CONFIDENTIAL” Information or Items: information (regardless of how it is
27   generated, stored or maintained) or tangible things that qualify for protection under
28   Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause
                                            -4-
                                STIPULATION AND PROTECTIVE ORDER
     4840-8972-9452.1
 1   Statement.
 2   2.4 Counsel: Outside Counsel of Record and House Counsel (as well as their support
 3   staff).
 4   2.5 Designating Party: a Party or Non-Party that designates information or items that it
 5   produces in disclosures or in responses to discovery as “CONFIDENTIAL.”
 6   2.6 Disclosure or Discovery Material: all items or information, regardless of the
 7   medium or manner in which it is generated, stored, or maintained (including, among
 8   other things, testimony, transcripts, and tangible things), that are produced or generated
 9   in disclosures or responses to discovery in this matter.
10   2.7 Expert: a person with specialized knowledge or experience in a matter pertinent to
11   the litigation who has been retained by a Party or its counsel to serve as an expert
12   witness or as a consultant in this Action.
13   2.8 House Counsel: attorneys who are employees of a party to this Action. House
14   Counsel does not include Outside Counsel of Record or any other outside counsel.
15   2.9 Non-Party: any natural person, partnership, corporation, association or other legal
16   entity not named as a Party to this action.
17   2.10 Outside Counsel of Record: attorneys who are not employees of a party to this
18   Action but are retained to represent or advise a party to this Action and have appeared
19   in this Action on behalf of that party or are affiliated with a law firm that has appeared
20   on behalf of that party, and includes support staff.
21   2.11 Party: any party to this Action, including all of its officers, directors, employees,
22   consultants, retained experts, and Outside Counsel of Record (and their support staffs).
23   2.12 Producing Party: a Party or Non-Party that produces Disclosure of Discovery
24   Material in this Action.
25   2.13 Professional Vendors: persons or entities that provide litigation support services
26   (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and
27   organizing, storing, or retrieving data in any form or medium) and their employees and
28   subcontractors.
                                                   -5-
                            STIPULATION AND PROTECTIVE ORDER
     4840-8972-9452.1
 1   2.14 Protected Material: any Disclosure or Discovery Material that is designated as
 2   “CONFIDENTIAL.”
 3   2.15 Receiving Party: a Party that receives Disclosure or Discovery Material from a
 4   Producing Party.
 5   3. SCOPE
 6              The protections conferred by this Stipulation and Order cover not only Protected
 7   Material (as defined above), but also (1) any information copied or extracted from
 8   Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
 9   Material; and (3) any testimony, conversations, or presentations by Parties or their
10   Counsel that might reveal Protected Material. Any use of Protected Material at trial
11   shall be governed by the orders of the trial judge. This Order does not govern the use
12   of Protected Material at trial.
13   4. DURATION
14               Once a case proceeds to trial, information that was designated as
15   CONFIDENTIAL or maintained pursuant to this protective order used or introduced as
16   an exhibit at trial becomes public and will be presumptively available to all members
17   of the public, including the press, unless compelling reasons supported by specific
18   factual findings to proceed otherwise are made to the trial judge in advance of the trial.
19   See Kamakana, 447 F.3d at 1180-81 (distinguishing “good cause” showing for sealing
20   documents produced in discovery from “compelling reasons” standard when merits-
21   related documents are part of court record). Accordingly, the terms of this protective
22   order do not extend beyond the commencement of the trial.
23   ///
24   5. DESIGNATING PROTECTED MATERIAL
25              5.1 Exercise of Restraint and Care in Designating Material for Protection. Each
26   Party or Non-Party that designates information or items for protection under this Order
27   must take care to limit any such designation to specific material that qualifies under the
28   appropriate standards. The Designating Party must designate for protection only those
                                             -6-
                                STIPULATION AND PROTECTIVE ORDER
     4840-8972-9452.1
 1   parts of material, documents, items or oral or written communications that qualify so
 2   that other portions of the material, documents, items or communications for which
 3   protection is not warranted are not swept unjustifiably within the ambit of this Order.
 4              Mass, indiscriminate or routinized designations are prohibited. Designations that
 5   are shown to be clearly unjustified or that have been made for an improper purpose
 6   (e.g., to unnecessarily encumber the case development process or to impose
 7   unnecessary expenses and burdens on other parties) may expose the Designating Party
 8   to sanctions.
 9              If it comes to a Designating Party’s attention that information or items that it
10   designated for protection do not qualify for protection, that Designating Party must
11   promptly notify all other Parties that it is withdrawing the inapplicable designation.
12              5.2 Manner and Timing of Designations. Except as otherwise provided in this
13   Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated
14   or ordered, Disclosure or Discovery Material that qualifies for protection under this
15   Order must be clearly so designated before the material is disclosed or produced.
16              Designation in conformity with this Order requires:
17              (a) for information in documentary form (e.g., paper or electronic documents,
18   but excluding transcripts of depositions or other pretrial or trial proceedings), that the
19   Producing Party affix at a minimum, the legend “CONFIDENTIAL” (hereinafter
20   “CONFIDENTIAL legend”), to each page that contains protected material. If only a
21   portion of the material on a page qualifies for protection, the Producing Party also must
22   clearly identify the protected portion(s) (e.g., by making appropriate markings in the
23   margins).
24               A Party or Non-Party that makes original documents available for inspection
25   need not designate them for protection until after the inspecting Party has indicated
26   which documents it would like copied and produced. During the inspection and before
27   the designation, all of the material made available for inspection shall be deemed
28   “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
                                        -7-
                                STIPULATION AND PROTECTIVE ORDER
     4840-8972-9452.1
 1   copied and produced, the Producing Party must determine which documents, or
 2   portions thereof, qualify for protection under this Order. Then, before producing the
 3   specified documents, the Producing Party must affix the “CONFIDENTIAL legend” to
 4   each page that contains Protected Material. If only a portion of the material on a page
 5   qualifies for protection, the Producing Party also must clearly identify the protected
 6   portion(s) (e.g., by making appropriate markings in the margins).
 7              (b) for testimony given in depositions that the Designating Party identifies the
 8   Disclosure or Discovery Material on the record, before the close of the deposition all
 9   protected testimony.
10              (c) for information produced in some form other than documentary and for any
11   other tangible items, that the Producing Party affix in a prominent place on the exterior
12   of the container or containers in which the information is stored the legend
13   “CONFIDENTIAL.” If only a portion or portions of the information warrants
14   protection, the Producing Party, to the extent practicable, shall identify the protected
15   portion(s).
16              5.3 Inadvertent Failures to Designate. If timely corrected, an inadvertent failure
17   to designate qualified information or items does not, standing alone, waive the
18   Designating Party’s right to secure protection under this Order for such material. Upon
19   timely correction of a designation, the Receiving Party must make reasonable efforts to
20   assure that the material is treated in accordance with the provisions of this Order.
21   6. CHALLENGING CONFIDENTIALITY DESIGNATIONS
22              6.1 Timing of Challenges. Any Party or Non-Party may challenge a designation
23   of confidentiality at any time that is consistent with the Court’s Scheduling Order.
24              6.2 Meet and Confer. The Challenging Party shall initiate the dispute resolution
25   process under Local Rule 37-1 et seq.
26              6.3 Joint Stipulation. Any challenge submitted to the Court shall be via a joint
27   stipulation pursuant to Local Rule 37-2.
28
                                                   -8-
                                STIPULATION AND PROTECTIVE ORDER
     4840-8972-9452.1
 1              6.4 The burden of persuasion in any such challenge proceeding shall be on the
 2   Designating Party. Frivolous challenges, and those made for an improper purpose (e.g.,
 3   to harass or impose unnecessary expenses and burdens on other parties) may expose
 4   the Challenging Party to sanctions. Unless the Designating Party has waived or
 5   withdrawn the confidentiality designation, all parties shall continue to afford the
 6   material in question the level of protection to which it is entitled under the Producing
 7   Party’s designation until the Court rules on the challenge.
 8   7. ACCESS TO AND USE OF PROTECTED MATERIAL
 9              7.1 Basic Principles. A Receiving Party may use Protected Material that is
10   disclosed or produced by another Party or by a Non-Party in connection with this
11   Action only for prosecuting, defending or attempting to settle this Action. Such
12   Protected Material may be disclosed only to the categories of persons and under the
13   conditions described in this Order. When the Action has been terminated, a Receiving
14   Party must comply with the provisions of section 13 below (FINAL DISPOSITION).
15   Protected Material must be stored and maintained by a Receiving Party at a location
16   and in a secure manner that ensures that access is limited to the persons authorized
17   under this Order.
18              7.2 Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
19   ordered by the court or permitted in writing by the Designating Party, a Receiving
20   Party may disclose any information or item designated “CONFIDENTIAL” only to:
21              (a) the Receiving Party’s Outside Counsel of Record in this Action, as well as
22   employees of said Outside Counsel of Record to whom it is reasonable necessary to
23   disclose the information for this Action;
24              (b) the officers, directors, and employees (including House Counsel) of the
25   Receiving Party to whom disclosure is reasonably necessary for this Action;
26              (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure
27   is reasonably necessary for this Action and who have signed the “Acknowledgment
28   and Agreement to Be Bound” (Exhibit A);
                                           -9-
                                STIPULATION AND PROTECTIVE ORDER
     4840-8972-9452.1
 1              (d) the court and its personnel;
 2              (e) court reporters and their staff;
 3              (f) professional jury or trial consultants, mock jurors, and Professional Vendors
 4   to whom disclosure is reasonably necessary for this Action and who have signed the
 5   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 6              (g) the author or recipient of a document containing the information or a
 7   custodian or other person who otherwise possessed or knew the information;
 8              (h) during their depositions, witnesses, and attorneys for witnesses, in the Action
 9   to whom disclosure is reasonably necessary provided: (1) the deposing party requests
10   that the witness sign the form attached as Exhibit 1 hereto; and (2) they will not be
11   permitted to keep any confidential information unless they sign the “Acknowledgment
12   and Agreement to Be Bound” (Exhibit A), unless otherwise agreed by the Designating
13   Party or ordered by the court. Pages of transcribed deposition testimony or exhibits to
14   depositions that reveal Protected Material may be separately bound by the court
15   reporter and may not be disclosed to anyone except as permitted under this Stipulated
16   Protective Order; and
17              (i) any mediator or settlement officer, and their supporting personnel, mutually
18   agreed upon by any of the parties engaged in settlement discussions.
19   8. PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
20   OTHER LITIGATION
21              If a Party is served with a subpoena or a court order issued in other litigation that
22   compels disclosure of any information or items designated in this Action as
23   “CONFIDENTIAL,” that Party must:
24              (a) promptly notify in writing the Designating Party. Such notification shall
25   include a copy of the subpoena or court order;
26              (b) promptly notify in writing the party who caused the subpoena or order to
27   issue in the other litigation that some or all of the material covered by the subpoena or
28
                                                       - 10 -
                                 STIPULATION AND PROTECTIVE ORDER
     4840-8972-9452.1
 1   order is subject to this Protective Order. Such notification shall include a copy of this
 2   Stipulated Protective Order; and
 3              (c) cooperate with respect to all reasonable procedures sought to be pursued by
 4   the Designating Party whose Protected Material may be affected. If the Designating
 5   Party timely seeks a protective order, the Party served with the subpoena or court order
 6   shall not produce any information designated in this action as “CONFIDENTIAL”
 7   before a determination by the court from which the subpoena or order issued, unless
 8   the Party has obtained the Designating Party’s permission. The Designating Party shall
 9   bear the burden and expense of seeking protection in that court of its confidential
10   material and nothing in these provisions should be construed as authorizing or
11   encouraging a Receiving Party in this Action to disobey a lawful directive from
12   another court.
13   9. A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED
14   IN THIS LITIGATION
15              (a) The terms of this Order are applicable to information produced by a Non-
16   Party in this Action and designated as “CONFIDENTIAL.” Such information
17   produced by Non-Parties in connection with this litigation is protected by the remedies
18   and relief provided by this Order. Nothing in these provisions should be construed as
19   prohibiting a Non-Party from seeking additional protections.
20              (b) In the event that a Party is required, by a valid discovery request, to produce
21   a Non-Party’s confidential information in its possession, and the Party is subject to an
22   agreement with the Non-Party not to produce the Non-Party’s confidential information,
23   then the Party shall:
24              (1) promptly notify in writing the Requesting Party and the Non-Party that some
25   or all of the information requested is subject to a confidentiality agreement with a Non-
26   Party;
27              (2) promptly provide the Non-Party with a copy of the Stipulated Protective
28   Order in this Action, the relevant discovery request(s), and a reasonably specific
                                           - 11 -
                                STIPULATION AND PROTECTIVE ORDER
     4840-8972-9452.1
 1   description of the information requested; and
 2              (3) make the information requested available for inspection by the Non-Party, if
 3   requested.
 4              (c) If the Non-Party fails to seek a protective order from this court within 14
 5   days of receiving the notice and accompanying information, the Receiving Party may
 6   produce the Non-Party’s confidential information responsive to the discovery request.
 7   If the Non-Party timely seeks a protective order, the Receiving Party shall not produce
 8   any information in its possession or control that is subject to the confidentiality
 9   agreement with the Non-Party before a determination by the court. Absent a court
10   order to the contrary, the Non-Party shall bear the burden and expense of seeking
11   protection in this court of its Protected Material.
12   10. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
13              If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
14   Protected Material to any person or in any circumstance not authorized under this
15   Stipulated Protective Order, the Receiving Party must immediately (a) notify in writing
16   the Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
17   all unauthorized copies of the Protected Material, (c) inform the person or persons to
18   whom unauthorized disclosures were made of all the terms of this Order, and (d)
19   request such person or persons to execute the “Acknowledgment and Agreement to Be
20   Bound” that is attached hereto as Exhibit A.
21   11. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
22   PROTECTED MATERIAL
23              When a Producing Party gives notice to Receiving Parties that certain
24   inadvertently produced material is subject to a claim of privilege or other protection,
25   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
26   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
27   may be established in an e-discovery order that provides for production without prior
28   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
                                            - 12 -
                                STIPULATION AND PROTECTIVE ORDER
     4840-8972-9452.1
 1   parties reach an agreement on the effect of disclosure of a communication or
 2   information covered by the attorney-client privilege or work product protection, the
 3   parties may incorporate their agreement in the stipulated protective order submitted to
 4   the court.
 5   12. MISCELLANEOUS
 6              12.1 Right to Further Relief. Nothing in this Order abridges the right of any
 7   person to seek its modification by the Court in the future.
 8              12.2 Right to Assert Other Objections. By stipulating to the entry of this
 9   Protective Order, no Party waives any right it otherwise would have to object to
10   disclosing or producing any information or item on any ground not addressed in this
11   Stipulated Protective Order. Similarly, no Party waives any right to object on any
12   ground to use in evidence of any of the material covered by this Protective Order.
13              12.3 Filing Protected Material. A Party that seeks to file under seal any
14   Protected Material must comply with Local Civil Rule 79-5. Protected Material may
15   only be filed under seal pursuant to a court order authorizing the sealing of the specific
16   Protected Material at issue. If a Party’s request to file Protected Material under seal is
17   denied by the court, then the Receiving Party may file the information in the public
18   record unless otherwise instructed by the court.
19   13. FINAL DISPOSITION
20              After the final disposition of this Action, as defined in paragraph 4, within 60
21   days of a written request by the Designating Party, each Receiving Party must return
22   all Protected Material to the Producing Party or destroy such material. As used in this
23   subdivision, “all Protected Material” includes all copies, abstracts, compilations,
24   summaries, and any other format reproducing or capturing any of the Protected
25   Material. Whether the Protected Material is returned or destroyed, the Receiving Party
26   must submit a written certification to the Producing Party (and, if not the same person
27   or entity, to the Designating Party) by the 60 day deadline that (1) identifies (by
28   category, where appropriate) all the Protected Material that was returned or destroyed
                                              - 13 -
                                STIPULATION AND PROTECTIVE ORDER
     4840-8972-9452.1
 1   and (2) affirms that the Receiving Party has not retained any copies, abstracts,
 2   compilations, summaries or any other format reproducing or capturing any of the
 3   Protected Material. Notwithstanding this provision, Counsel are entitled to retain an
 4   archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,
 5   legal memoranda, correspondence, deposition and trial exhibits, expert reports,
 6   attorney work product, and consultant and expert work product, even if such materials
 7   contain Protected Material. Any such archival copies that contain or constitute
 8   Protected Material remain subject to this Protective Order as set forth in Section 4
 9   (DURATION).
10   14. VIOLATION
11   Any violation of this Order may be punished by appropriate measures including,
12   without limitation, contempt proceedings and/or monetary sanctions.
13   ///
14   ///
15   ///
     Dated: November 4, 2019           THE LAW OFFICES OF CARLIN &
16
                                       BUCHSBAUM
17                                     A Limited Liability Partnership
18
19                                     By: /s/ Claudette Villicaña
                                           Gary R. Carlin,
20
                                           Claudette Villicaña,
21                                         Attorneys for Plaintiff, Steven Feckley
22
23   Dated: November 4, 2019_              NIXON PEABODY LLP
24
25                                     By: _/s/ Irene Scholl-Tatevosyan
26                                         Michael R. Lindsay
                                           Irene Scholl-Tatevosyan
27                                         Andrea Chavez
28                                         Attorneys for Defendants
                                               - 14 -
                            STIPULATION AND PROTECTIVE ORDER
     4840-8972-9452.1
                                            COVANCE LABORATORIES, INC.;
 1
                                            LABORATORY CORPORATION OF
 2                                          AMERICA and LABORATORY
                                            CORPORATION OF AMERICA
 3
                                            HOLDINGS
 4
     I, Irene Scholl-Tatevosyan, attest that all other signatories listed, and on whose behalf
 5
     this filing is also being submitted, concur to the filing’s content and have authorized
 6   this filing. /s/ Irene Scholl-Tatevosyan
 7
     FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
 8
 9
               November 5, 2019
     Dated: _______________________
10
                                                     /s/ Autumn D. Spaeth
                                             __________________________________
11
                                               Honorable Autumn D. Spaeth
12                                            United States Magistrate Judge
13
14
15
16                                          EXHIBIT A
17                      ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
18   I,      _____________________________          [print   or    type      full   name],   of
19   _________________ [print or type full address], declare under penalty of perjury that I
20   have read in its entirety and understand the Stipulated Protective Order that was issued
21   by the United States District Court for the Central District of California on [date] in the
22   case        of     STEVEN    FECKLEY     vs.   COVANCE,         INC.,     LABORATORY
23   CORPORATION OF AMERICA, LABORATORY CORPORATION OF AMERICA
24   HOLDINGS, and LC LABORATORY CORPORATION OF AMERICA; Case No.
25   8:19-CV-00122-AG-ADSx. I agree to comply with and to be bound by all the terms of
26   this Stipulated Protective Order and I understand and acknowledge that failure to so
27   comply could expose me to sanctions and punishment in the nature of contempt. I
28   solemnly promise that I will not disclose in any manner any information or item that is
                                              - 15 -
                                 STIPULATION AND PROTECTIVE ORDER
     4840-8972-9452.1
 1   subject to this Stipulated Protective Order to any person or entity except in strict
 2   compliance with the provisions of this Order. I further agree to submit to the
 3   jurisdiction of the United States District Court for the Central District of California for
 4   enforcing the terms of this Stipulated Protective Order, even if such enforcement
 5   proceedings occur after termination of this action.
 6   I hereby appoint __________________________ [print or type full name] of
 7   _______________________________________ [print or type full address and
 8   telephone number] as my California agent for service of process in connection with
 9   this action or any proceedings related to enforcement of this Stipulated Protective
10   Order.
11   ///
12   ///
13   ///
14   ///
15   Date:
16   City and State where sworn and signed:
17
18   Printed name:
19   Signature:
20
21
22
23
24
25
26
27
28
                                               - 16 -
                            STIPULATION AND PROTECTIVE ORDER
     4840-8972-9452.1
